Case 1:18-cv-00491-TJM-DJS Document 19 Filed 08/08/19 Page 1 of 1

THE LAW OFFICES OF

M.L. ZAGER, P.C.

461 Broadway - P.O. Box 948 JACOB R. BILLIG, ESQ. (NY)

Monticello, New York 12701 . ROBERT B. HUNTER, ESQ. (NY)

(845) 794-3660; (845) 794-3919 (fax) JOSEPH LOUGHLIN, ESQ. (NY)
MICHAEL D. BAER, ESQ. (NY, NJ)
MICHAEL L. ZAGER, ESQ. (RETIRED)

 

August 7, 2019
Clerk,
Hon. Daniel J. Stewart
James T. Foley US Courthouse
445 Broadway
4" Floor, Rm 409
Albany NY 12207
Re: J&J Sports Productions v Robert J Taaffe, et al
Our File #2217158
Case # 1:18-cv-0491(TJM/DJS)
Dear Sir/Madam:

Our firm is counsel to J&J Sports Productions, Inc., Plaintiff with respect to the above referenced matter.

I write to request pre-motion conference with respect to Defendants' failure to comply with discovery demands.
Defendants have failed to respond to any discovery demands previously served by Plaintiff.

On July 17, 2018, Plaintiff served its First Request for Production of Documents, Plaintiff's First Request for
Admissions and Plaintiff's First Set of Special Interrogatories. To date, Defendants have failed to respond to any
of Plaintiffs discovery demands. This despite Plaintiff's oral and written communications with Defendants'
counsel.

It is respectfully requested therefore that this court schedule a pre-motion conference so that Plaintiff may file
a motion with respect to defendant failure to comply with discovery demands.

Respectfully submitted.

 

RH/jm

ce: Clemente J. Parente
Jackson Lewis P.C. - Albany Office
677 Broadway 9th Floor
Albany, NY 12110
